UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1689



SHEPARD JONES,

                                            Plaintiff - Appellant,

          and


MICHAEL BROWN,

                                                        Plaintiff,


          versus


WAYNE BRYANT, Sheriff, individually and in his
official capacity as Sheriff of Scotland
County,

                                             Defendant - Appellee,

          and


SCOTLAND COUNTY,

                                                        Defendant,



                            No. 04-1706



SHEPARD JONES,

                                             Plaintiff - Appellee,

          and
MICHAEL BROWN,

                                                          Plaintiff,


          versus


WAYNE BRYANT, Sheriff, individually and in his
official capacity as Sheriff of Scotland
County,

                                              Defendant - Appellant,
          and


SCOTLAND COUNTY,

                                                          Defendant,



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-01-936)


Submitted:   December 23, 2004           Decided:   January 31, 2005


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James   H.  Locus,   Jr., Fayetteville,   North  Carolina,  for
Appellant/Cross-appellee.   Cecil W. Harrison, Jr., David L.
Woodard, POYNER & SPRUILL, L.L.P., Raleigh, North Carolina, for
Appellee/Cross-appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           Shepard Jones appeals the district court’s award of

attorney’s fees and denial of his motion for equitable relief in

his Title VII case. Jones filed a civil action against Defendants,

Scotland County* and Scotland County Sheriff, Wayne Bryant, under

Title VII and 42 U.S.C. § 1983.                Jones alleged that he was

wrongfully      discharged    in   retaliation    for    his    opposition   to

discriminatory conduct, in violation of Title VII and the First

Amendment. The jury found Bryant individually liable for violating

Jones’ rights under Title VII, and found in favor of Bryant on

Jones’ First Amendment claim.         The jury awarded Jones $25,000 in

damages.   Following the trial, Jones’ counsel moved for attorney’s

fees and costs in excess of $150,000, as well as equitable relief.

The district court ultimately granted approximately $16,000 in fees

and denied Jones’ request for equitable relief. Jones now appeals.

           On     appeal,    Jones   asserts    that    the    district   court

erroneously calculated reasonable attorney’s fees by failing to

assess the twelve factors set forth in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), and adopted by

this Court in Barber v. Kimbrell’s Inc., 577 F.2d 216, 226 (4th

Cir. 1978).      On cross appeal, Bryant asserts that Jones is not

entitled to any fees.



     *
      On October 25, 2004, this court granted Appellees’ motion to
dismiss Scotland County as a party to this appeal.

                                     - 3 -
           This court reviews a district court’s decision awarding

or denying attorney’s fees for abuse of discretion. See Johnson v.

City of Aiken, 278 F.3d 333, 336 (4th Cir. 2002).      When attorney’s

fees and costs are permissible, a federal court determines the

award by first determining the lodestar amount (reasonable hourly

rate   multiplied   by   hours   reasonably   expended),   applying   the

Johnson/Barber factors when making the lodestar determination. See

Trimper v. City of Norfolk, 58 F.3d 68, 73-74 (4th Cir. 1995); Daly

v. Hill, 790 F.2d 1071, 1078 (4th Cir. 1986).      However, “a request

for attorneys’ fees, which is so exorbitant as to shock the

conscience of the court, may be denied without an analysis of the

[Johnson/Barber] factors.” Sun Pub. Co., Inc. v. Mecklenburg News,

Inc., 823 F.2d 818, 819 (4th Cir. 1987).       We conclude that, given

the facts of this case, counsel’s request for more than $150,000 in

fees so shocks the conscience that the district court was not

required to analyze the request for attorney’s fees pursuant to the

factors enunciated in Johnson and Barber.         Nonetheless, despite

counsel’s exorbitant request, we conclude that the district court’s

award of $16,000 in fees was not an abuse of discretion.       See City

of Aiken, 278 F.3d at 336.

           Jones also contends that the district court abused its

discretion by denying his request for equitable relief in the form

of the removal of “all negative inferences” from his personnel file

and a permanent injunction prohibiting Bryant from disclosing any


                                  - 4 -
purged information.    The district court has “broad equitable

discretion to fashion remedies to make the plaintiff whole for

injuries resulting from a violation” of Title VII. Brinkley-Obu v.

Hughes Training, Inc., 36 F.3d 336, 356 (4th Cir. 1994).           A

decision to grant or deny an injunction likewise rests within the

discretion of the district court.   See Resorts of Pinehurst, Inc.

v. Pinehurst Nat’l Corp., 148 F.3d 417, 423 (4th Cir. 1998).   After

careful review of the relevant law and the facts before us, we find

no abuse of discretion.     Accordingly, we affirm the district

court’s denial of equitable relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 5 -